DETAILED ACTION
1.	Claims 1, 3, 5-8, 10, 12-15, and 17-20 have been presented for examination. 
	Claims 2, 4, 9, 11, and 16 have been cancelled.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority to provisional application 62/443585 filed on January 6, 2017.
Response to Arguments
4.	Applicant's arguments filed 11/3/20 have been fully considered but they are not persuasive.
i)	Following Applicants arguments and amendments the prior art rejection is maintained below with relevant mapping. No specific arguments were provided by Applicants as to how their amendments read over the prior art of record. Applicant's arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments are further unpersuasive because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Therefore the prior art rejection is MAINTAINED.
	ii)	Following Applicants amendments a 112 rejection has been provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim has been amended by deleting all of its limitations following “wherein the steps further comprise…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 1, 3, 5-8, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Ibiary U.S. Patent Publication No. 2007/0118308, hereafter E in view of Saravanapriyan et al. U.S. Patent Publication No. 2008/0208429 hereafter S.

Regarding Claim 1: The reference discloses A method for motion performance modeling and monitoring a motion system with an electric motor, the method comprising: 
(E. Paragraph 131, “The process 160 comprises obtaining baseline motor parameters and providing the data to the processor module 84, as represented by block 162.  For example, the data processing module 82 may obtain the various parameters for the motor equivalent circuits 50 and 110 of FIGS. 2 and 5 at a particular baseline condition.  In certain embodiments, as described below, the baseline condition may comprise a motor frequency (e.g., 60 Hz) for an inverter-driven motor.  If desired, the process 160 may employ any one of the processes 100, 120, 130, or 140 described above with reference to FIGS. 4, 6, 7, and 8.”)
collecting multiple sets of motor operating variables as the electric motor is driven to perform the at least one sequence of motions, (E. Paragraph 131, “The process 160 comprises obtaining baseline motor parameters and providing the data to the processor module 84, as represented by block 162.  For example, the data processing module 82 may obtain the various parameters for the motor equivalent circuits 50 and 110 of FIGS. 2 and 5 at a particular baseline condition.  In certain embodiments, as described below, the baseline condition may comprise a motor frequency (e.g., 60 Hz) for an inverter-driven motor.  If desired, the process 160 may employ any one of the processes 100, 120, 130, or 140 described above with reference to FIGS. 4, 6, 7, and 8.”) wherein each of the multiple sets of motor operating variables includes at least a motor current value, (E. “[0023] … In this embodiment, the processor module 84 is electrically coupled to each phase 86 of the input power to the motor 28 to enable the module to receive electrical input data, such as the input voltage, current, frequency, and power.”) a motor position value (The Examiner notes that his feature was previously recited as only taught by S, Paragraph 13, “[0013] FIG. 2B illustrates a plot illustrating HP section efficiency corrected for valve position, and a plot of HP section corrected efficiency vs. valve position, in accordance with exemplary embodiments.” However it appears that E also teaches this feature in view of broadest reasonable interpretation, E, “[0142] The database have customer motors 214 also may comprise a variety of electrical and operational parameters for various motors.  For example, each motor at a customer's site can be recorded in the database 214 according to motor efficiency, horsepower, application or use, location within the site, and various other features of the motor.” The Examiner continues as though E teaches said feature but also notes S teaches.) and a motor velocity values that are synchronously collected at each moment in time; (E. “[0023]… A speed sensor 88 also is electrically coupled to the processor module 84.  The speed sensor 88 may be integral with the motor or a separate device coupled to the processor module 84.  The speed sensor 88 may measure the speed of the shaft 38 coupled to the rotor 36 in order to establish rotor speed.  Alternatively, the speed sensor 88 may measure the speed of the rotor 36 directly.”)
creating a baseline motion performance model (E. Paragraph 132, “As discussed below, the data processing model 82 estimates these parameters in accordance with unique aspects of the process 160 illustrated in FIG. 9.”) of the motion system using the collected multiple sets of motor operating variables, (E. Paragraph 131, “The process 160 comprises obtaining baseline motor parameters and providing the data to the processor module 84, as represented by block 162.  For example, the data processing module 82 may obtain the various parameters for the motor equivalent circuits 50 and 110 of FIGS. 2 and 5 at a particular baseline condition.  In certain embodiments, as described below, the baseline condition may comprise a motor frequency (e.g., 60 Hz) for an inverter-driven motor.  If desired, the process 160 may employ any one of the processes 100, 120, 130, or 140 described above with reference to FIGS. 4, 6, 7, and 8.”) wherein the baseline motion performance model includes points defined by the multiple sets of motor operating variables, each of the points representing at least one motor current value, one motor position value and one motor velocity value that were synchronously collected; after the baseline motion performance model of the motion system has been created, (E. “[0142]… In addition, the database 214 can store performance data taken at various times over the life of the motor, such that trends or changes in motor performance can be identified and addressed by customer.  The database 214 also can be organized in various data sheets according to motor type, application, location, date of test, efficiency, and other features.  Again, the particular data stored in the database 214 may comprise electrical parameters (e.g., resistances, inductances, etc.), operational parameters of the motor (e.g., efficiency, torque, etc.), power usage, time usage, costs, age, specification information, servicing, maintenance, testing, and so forth.”)
operating the electric motor; (S. Paragraph 72, “In general, data acquisition device 100 collects real time data of steam turbines of steam turbine facility 105, and transfers the data to central monitoring station 120 at periodic intervals, via communication medium 115.  As described above, system 100 includes calculation engine process 145, which analyzes this data at a 1-minute interval to derive measures from real-time data on fleet vibration metrics, fleet lifing and usage metrics, fleet bench marking and anomaly detection.”)  
E does not explicitly disclose collecting multiple sets of real-time motor operating variables as the electric motor is operated, wherein each of the multiple sets of real-time motor operating variables includes at least a real-time motor current value, a real-time motor position value and a real-time motor velocity values that are synchronously collected; and (The Examiner notes only the real-time aspect is noted as not explicitly recited by E)
computing deviation values between values of the baseline motion performance model and the collected real-time motor operating variables to determine a performance state of the motion system, wherein each deviation value is a difference between one real-time motor current values and a corresponding motor current value for a same pair of motor position and motor velocity values. (The Examiner notes only the real-time aspect is noted as not explicitly recited by E)
However S discloses collecting multiple sets of real-time motor operating variables as the electric motor is operated; and wherein each of the multiple sets of real-time motor operating variables includes at least a real-time motor current value, a real-time motor position value and a real-time motor velocity values that are synchronously collected; and (The Examiner notes only the real-time aspect is noted as recited by S)  (S is directed to a steam turbine and teaches in Paragraph 72, “In general, data acquisition device 100 collects real time data of steam turbines of steam turbine facility 105, and transfers the data to central monitoring station 120 at periodic intervals, via communication medium 115.  As described above, system 100 includes calculation engine process 145, which analyzes this data at a 1-minute interval to derive measures from real-time data on fleet vibration metrics, fleet lifing and usage metrics, fleet bench marking and anomaly detection.”)  
computing deviation values between values of the baseline motion performance model and the collected real-time motor operating variables to determine a performance state of the motion system, wherein each deviation value is a difference between one real-time motor current values and a corresponding motor current value for a same pair of motor position and motor velocity values. (The Examiner notes only the real-time aspect is noted as recited by S) (S. Paragraph 21, “The system provides capability to determine if the monitored unit is in, or is heading toward an undesirable (i.e., anomalous) condition (e.g., higher than expected vibration or temperature levels, or significant performance deviation from expected values).“)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the real time measuring and deviation calculation of S for the engine analysis of E since monitoring of an engine “is critical for performance and cost effectiveness” and “operational anomalies can be (S. Paragraph 2 and 20 respectively)

Regarding Claim 3: The reference discloses The method of claim 1, wherein collecting the real-time motor operating variables as the electric motor is operated is periodically executed at any frequency. (S. Paragraph 72, “In general, data acquisition device 100 collects real time data of steam turbines of steam turbine facility 105, and transfers the data to central monitoring station 120 at periodic intervals, via communication medium 115.”)
See motivation for claim 1.

Regarding Claim 5: E/S recites The method of claim 1, wherein the baseline motion performance model of the motion system and wherein each of the points of the baseline motion performance model is represented by one motor current value, one motor position value and one motor velocity value. (See rejection for claim 1)
	E/S do not explicitly recite three-dimensional baseline motion performance model.
	However it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize a three dimensional model for the system in E/S since the recited system uses three different variables of information and that can only be accurately visualized in at least a 3-D environment. Specifically a 3-D plot would constitute XYZ variables seen in the three variables recited in the prior art of current, position, and velocity. 

Regarding Claim 6: The reference discloses The method of claim 1, further comprising summing the deviation values to compute a single summed real-time health value for the motion system that indicates a health state of the motion system. (S. Paragraph 30, “If more than one data value is available for a single quantity such as turbine stage pressure or temperature, the data is averaged to improve both precision and reliability of the measured data.”)
See motivation for claim 1.

Regarding Claim 7: E/S do not explicitly recite The method of claim 1, further comprising creating a three- dimensional deviation model using the deviation values, wherein the motion system is indicated as being healthy when the three-dimensional deviation module shows a flat surface and wherein the motion system is indicated as being unhealthy when the three- dimensional deviation module shows a non-flat surface. 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to denote a “healthy” system as flat in a 3D environment since by definition when the deviation values are low or non-existent, denoting a healthy system, they would show up on a 3D plot on the same plane as their corresponding values. Specifically a flat surface between multiple values of the same type shows the values are on the same plane in the same coordinate plane. This is a matter of how graphs are visualized and do not denote a novel feature. If the values have more deviation, as in “unhealthy” as recited, then the graph would automatically visualize the data as being non-flat. Again neither of these options are novel nor do they represent anything other than how any 3-D graph of data would be visualized. The obviousness rationale is that had the graph been visually contradictory to this recitation then the data would be visualized in a confusing and non-intuitive manner. 

Regarding Claims 8, 10, 12-13, 17-19: See rejection for claims 1, 3, and 5-7.

Regarding Claim 14: The reference discloses The computer-readable storage medium of claim 8, wherein the steps further comprise. (See rejection for claim 8)

Regarding Claim 15: With respect to a motion performance modeling and monitoring (MPMM) module, the MPMM module (E. Paragraph 131, “The process 160 comprises obtaining baseline motor parameters and providing the data to the processor module 84, as represented by block 162.  For example, the data processing module 82 may obtain the various parameters for the motor equivalent circuits 50 and 110 of FIGS. 2 and 5 at a particular baseline condition.  In certain embodiments, as described below, the baseline condition may comprise a motor frequency (e.g., 60 Hz) for an inverter-driven motor.  If desired, the process 160 may employ any one of the processes 100, 120, 130, or 140 described above with reference to FIGS. 4, 6, 7, and 8.”) For all other limitations see rejection for claim 1.
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	All Claims are rejected.		

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



February 11, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128